Citation Nr: 0218547	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a fracture of the left ankle, with tibial and 
medial nerve involvement.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left ankle, 
with tibial and medial nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to October 
1963.

The above matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Waco, 
Texas, Regional Office (RO).  The St. Petersburg, Florida, 
RO, which now has jurisdiction over this case, certified 
the veteran's appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It is not shown that the veteran has a left knee 
disability that is proximately due to, or the result of, 
the service-connected residuals of a fracture of the left 
ankle, with tibial and medial nerve involvement.

3.  It is not shown that the service-connected left ankle 
disability is currently productive of complete paralysis 
of all the muscles of the sole of the left foot, with 
painful paralysis of a causalgic nature, inability of the 
toes to be flexed, weakened adduction, and impaired 
plantar flexion, or ankylosis of the left ankle, in 
plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a fracture of the left ankle, with tibial and 
medial nerve involvement, is not warranted.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.310 (2002).

2.  The criteria for entitlement to a disability 
evaluation in excess of 20 percent for residuals of a 
fracture of the left ankle, with tibial and medial nerve 
involvement, are not met.  38 U.S.C.A. § 1155 (West 1991 
and West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 5010, 
5270, 5271; Part 124a, Diagnostic Code 8525 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to both 
claims on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is also noted, at the outset, that the 
final rule implementing the VCAA, which is also applicable 
to this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the 
recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  See also 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types 
of competent evidence that will substantiate his claims, 
and of the specific reasons for denying his claims.  For 
instance, by letter dated in January 1999, the RO advised 
the veteran of the evidence that he needed to produce in 
order for service connection for a left knee disability to 
be warranted.  He was also thereby informed that VA was 
responsible to obtain all his medical records from VA or 
military sources, and that the RO was in fact taking that 
action at that time.  He was further advised that he 
needed to send to the RO, within 60 days, copies of all 
records showing private medical treatment for the claimed 
condition.  The evidentiary record further shows that the 
RO requested, in January 1999, copies of the veteran's 
medical records from the VA medical facility he had 
identified, and those records have been made part of the 
file.  In order to clarify the nature and etiology of the 
claimed left knee condition, as well as the current 
severity of the service-connected left ankle disability, 
the RO also scheduled the veteran for a VA medical 
examination, which was conducted in November 1999.  The 
reports of this examination and of X-Rays that were 
obtained at that time of the veteran's left knee, ankle, 
and foot, are part of the record.

Additionally, it is noted that, by letter dated in April 
2001, the RO responded to the veteran's request to have a 
Travel Board Hearing, offering him the opportunity to 
submit testimony via videoconference technology.  The 
veteran did not respond to that communication.  Therefore, 
the requested Travel Board Hearing was scheduled to be 
conducted on September 18, 2002.  The veteran was advised 
of the scheduling of the requested Travel Board Hearing by 
letter dated in August 2002, in which he was also invited 
to call VA at a toll-free number that was provided in that 
letter if he had any questions.  The RO did not receive 
any response to this letter, and the veteran failed to 
report for the Travel Board Hearing.  His failure to 
report is construed as the veteran's express withdrawal of 
his request for a hearing before a member of the Board.

In addition to all of the above, the Board notes that, by 
means of the rating decision hereby on appeal, and the 
Statement of the Case and Supplemental Statement of the 
Case that were issued in June and December 1999, 
respectively, the RO has explained to the veteran, in 
detail, the reasons and basis for the rating decision that 
he has appealed to the Board.  These explanations have 
included citations to the appropriate VA laws and 
regulations, including the regulation addressing the 
consideration of the potential for an extra-schedular 
rating for a service-connected disability.

It is further noted that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but 
not yet part of the record.  Thus, no additional 
assistance to the veteran regarding the two matters on 
appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matters on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

First Issue
Entitlement to service connection for a left knee 
disability, claimed as secondary
 to service-connected residuals of a fracture of the left 
ankle,
with tibial and medial nerve involvement

The veteran contends that he has a left knee disability 
that is directly related to his service-connected left 
ankle disability.

The statutory provision that governs the adjudication of 
claims for both direct and secondary service connection 
provides that service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).

The VA regulation that addresses secondary service 
connection claims provides for the recognition as service 
connected of any disability that is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2002).

In the present case, the veteran does not claim, and the 
record does not show, that a left knee disability was 
present in service.  Indeed, the earliest manifestation of 
such a disability was noted in a VA outpatient medical 
record dated in August 1998, more than 34 years after 
service, according to which the veteran indicated that he 
had twisted and injured his left knee the night before, 
after the knee gave way as he attempted to mount the steps 
on a bus.  The diagnostic impression was sprain/strain of 
the left knee.  An MRI obtained later that month revealed 
a tear in the posterior horn of the medial meniscus, 
extending to the inferior articular surface, 
destruction/displacement of the medial meniscus, 
centrally, and a high signal in the superior portion of 
the lateral collateral ligament, which was deemed 
consistent with an old ligamentous injury.

On VA medical examination in November 1999, the veteran 
reported an injury to his left knee approximately six 
months ago, after his left foot "went out."  He said that 
he had been scheduled for orthoscopic surgery by VA but 
that he had not followed through with this.  The left knee 
had no crepitation, and he had 90 degrees of flexion and 
zero degrees of extension.  The collateral and cruciates 
appeared to be intact, and Lachman and McMurray's tests 
were both negative.  In the "impression" section, the 
examiner stated that he would obtain X-Rays of the knee 
and foot.  The X-Rays, which were obtained on that same 
day, were interpreted as unremarkable, with no evidence of 
fractures or dislocations, and the examiner added the 
following addendum to his medical examination report:

The question is asked if the knee is 
secondary to his ankle injury?  The 
ankle injury was 36 years ago.  From 
the physical examination I can see no 
reason why his left ankle would give 
him enough difficulty at this time to 
cause a left knee injury.

As discussed above, no left knee disability was shown to 
be incurred during service, and the left knee injury that 
the veteran suffered more than 34 years after service has 
not been shown to have caused a chronic disability, nor to 
be proximately due to, or the result of, the service-
connected left ankle disability.  A VA physician has been 
specifically asked to indicate whether the claimed nexus 
between the alleged left knee disability and the service-
connected left ankle disability exists, and he has 
answered that question in the negative.  No competent 
evidence exists in the record that would even suggest that 
there is such a nexus. 

In short, it is not shown that the veteran has a left knee 
disability that is proximately due to, or the result of, 
the service-connected residuals of a fracture of the left 
ankle, with tibial and medial nerve involvement.  In view 
of this finding, the Board concludes that entitlement to 
service connection for a left knee disability, claimed as 
secondary to service-connected residuals of a fracture of 
the left ankle, with tibial and medial nerve involvement, 
is not warranted.

Finally, the Board notes that the veteran's representative 
asked that reasonable doubt be resolved in favor of the 
veteran.  In this regard, it is noted that it is indeed 
VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case, and to resolve any 
reasonable doubt in favor of the claimant when, after 
careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point.  By 
reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In the present case, for 
the foregoing 
reasons and bases, the preponderance of the evidence is 
clearly against the veteran's claim for secondary service 
connection.  Therefore, there exists no reasonable doubt 
to be resolved in favor of the veteran.  The claim must 
therefore be denied.

Second Issue
Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left ankle, 
with tibial and medial nerve involvement

The veteran contends that his service-connected residuals 
of a fracture of the left ankle, with tibial and medial 
nerve involvement, should be rated higher than evaluated.

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; 
weakened movement; excess fatigability; incoordination, 
impaired ability to execute skilled movements smoothly; 
and pain on movement, swelling, deformity or atrophy of 
disuse.  See 38 C.F.R. § 4.45.

The service-connected left ankle disability is currently 
rated as 20 percent disabling under Diagnostic Codes 5010 
and 8525 of VA's Schedule for Rating Disabilities (the 
Schedule).  Both diagnostic codes will be addressed in the 
following two paragraphs.

Diagnostic Code 5010 addresses traumatic arthritis, 
substantiated by radiological findings, and directs the 
rating to be accomplished under Diagnostic Code 5003, 
which in turn addresses degenerative arthritis and 
mandates the rating to be accomplished under the 
diagnostic code addressing limitation of motion of the 
affected bodypart, in this case, the ankle.  If the 
limitation of motion is not compensable, then Diagnostic 
Code 5003 provides for a rating of 10 percent for each 
major joint or group of minor joints affected by 
limitation of motion; and if there is no limitation of 
motion, a rating of 10 percent could be warranted if there 
were radiological evidence of the involvement of two or 
more major joints, or two or more minor joint groups, to 
be increased to a maximum of 20 percent, if said 
involvement were accompanied by occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010.

Diagnostic Code 8525 addresses paralysis of the posterior 
tibial nerve.  It provides for a 10 percent rating when 
there is incomplete paralysis of the posterior tibial 
nerve that is either mild or moderate; for the current 20 
percent rating when there is incomplete paralysis that is 
severe in nature; and for a maximum rating of 30 percent 
when there is complete paralysis of all muscles of the 
sole of the foot, frequently with painful paralysis of a 
causalgic nature, inability of the toes to be flexed, 
weakened adduction, and impaired plantar flexion. See 
38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8525.

Additionally, Diagnostic Code 5271 addresses limitation of 
the motion of the ankle.  It provides for ratings of 10 
and 20 percent for moderate and marked limitation of 
motion, respectively.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5271.  (Normal range of motion in an ankle 
is considered to be 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II.)  Also, 
ankylosis of the ankle, in plantar flexion at less than 30 
degrees, would warrant a 20 percent rating, while 
ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 
degrees, would warrant a 30 percent rating.  More severe 
ankylosis would warrant a 40 percent rating.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5270.

It must be noted at the outset, however, that separate 
ratings cannot be assigned for the same manifestations of 
a single disability, as that action would violate VA's 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.

A September 1998 VA outpatient medical record shows 
complaints of left ankle pain and what the veteran 
referred to as a "dead nerve" in his medial foot.  The 
veteran also complained of ingrown toenails.  No objective 
findings pertaining to the left ankle were reported.

VA X-Rays of the veteran's left ankle obtained in November 
1999 were interpreted as revealing no fractures or 
dislocations and a well-maintained ankle mortise.  The 
radiologist noted that he could not entirely exclude some 
soft tissue swelling about the medial malleolus.  He 
listed the impression as an unremarkable left ankle.

On VA medical examination in November 1999, the examiner 
noted that apparently the veteran had had some injury to 
the posterior tibial nerve during service, which had led 
to an open reduction, and that he reported that he 
continued to have numbness.  The veteran denied any 
further surgeries, but reported having had several 
episodes of phlebitis and swelling, as well as pain in the 
left ankle when standing for four or five hours or when 
the weather changed.  On examination, he walked with a 
normal gait.  The left ankle had 20 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 15 degrees of 
eversion, and no inversion.  There was absence of pinprick 
on the lateral and dorsal sides of the foot.  He did have 
pinprick sensation on the medial side of the foot and the 
toe, and increased pinprick on the plantar half of the 
foot.  The pertinent impressions were listed as fracture 
of the left ankle, surgical repair, and non "dermatomal" 
decrease in sensation of the left foot.

At the outset, the Board notes, as pointed out by the RO 
in the December 1999 Supplemental Statement of the Case, 
that since the 20 percent rating that is in place for the 
veteran' disability has been in effect for more than 20 
years, that rating is protected, i.e., it cannot be 
decreased, even if the evidence were to show that the 
criteria for that rating are no longer met, except upon a 
showing that that rating was based on fraud.  See 
38 C.F.R. §  3.951(b).

The evidentiary record does not show the presence of 
severe and incomplete paralysis of the posterior tibial 
nerve, nor does it show that there is marked limitation of 
the motion of the left ankle.  However, since the 20 
percent rating that is in effect for this disability is 
protected, and fraud has not been shown, that rating 
cannot be decreased.  It remains to be determined at this 
point in time whether the criteria for higher ratings are 
met.  Specifically, it has to be determined whether  there 
is evidence of a complete paralysis of all the muscles of 
the sole of the foot, with painful paralysis of a 
causalgic nature, inability of the toes to be flexed, 
weakened adduction, and impaired plantar flexion (so as to 
warrant a 30 percent rating under Diagnostic Code 8525), 
or of ankylosis of the left ankle, in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero 
and 10 degrees (so as to warrant a 30 percent rating under 
Diagnostic Code 5270).  There is no such evidence in the 
file, as no actual paralysis of the posterior tibial 
nerve, nor any degree of ankylosis, are shown to be 
manifested in the veteran's left ankle.

In short, it is not shown that the service-connected left 
ankle disability is currently productive of complete 
paralysis of all the muscles of the sole of the left foot, 
with painful paralysis of a causalgic nature, inability of 
the toes to be flexed, weakened adduction, and impaired 
plantar flexion, or ankylosis of the left ankle, in 
plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a disability evaluation in 
excess of 20 percent for residuals of a fracture of the 
left ankle, with tibial and medial nerve involvement, are 
not met.

Additionally, it is noted that that the RO has determined 
that this case does not present an exceptional or unusual 
disability picture so as to warrant its referral to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for consideration of the 
potential assignment of an extra-schedular rating.  The 
applicable regulation provides for such extraordinary 
action in such exceptional cases where it is shown that 
factors such as marked interference with employment, or 
frequent periods of hospitalization, render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board agrees with the above determination by the RO, 
as it is not shown by the evidentiary record that, because 
of the veteran's left ankle disability, there has been 
marked interference with employment, or frequent periods 
of hospitalization.  It is felt that the 20 percent rating 
that is currently in effect and which, as noted earlier, 
is protected and cannot be reduced, more than adequately 
accounts for the current severity of the service-connected 
left ankle disability.

Finally, it must be pointed out that the doctrine of 
reasonable doubt has also been considered but it has been 
found not to be applicable to this matter insofar as the 
preponderance of the evidence is against the veteran's 
claim for an increased rating.






ORDER

1.  Service connection for a left knee disability, claimed 
as secondary to service-connected residuals of a fracture 
of the left ankle, with tibial and medial nerve 
involvement, is denied.

2.  A disability evaluation in excess of 20 percent for 
residuals of a fracture of the left ankle, with tibial and 
medial nerve involvement, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

